                        Case 18-12773-BLS      Doc 54    Filed 01/10/19    Page 1 of 2



                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE



In re:                                                   Chapter 11

INTERTOUCH TOPCO LLC, et al.,                            Case No. 18-12773 (BLS)

                                Debtors.                 Jointly Administered
                                                         Re: Docket No. 4


                  CERTIFICATION OF COUNSEL SUBMITTING PROPOSED ORDER
                  DISMISSING THE DEBTORS’ CHAPTER 11 CASES PURSUANT TO
                    SECTIONS 1112(b) AND 305(a) OF THE BANKRUPTCY CODE

             The undersigned counsel to Gate Worldwide Holdings LLC (“GWH”) in the chapter 11

cases of the above-captioned debtors (“Debtors”) hereby certifies that:

             1.         At the hearing today, January 10, 2019, the Court granted Gate Worldwide

Holdings LLC’s Emergency Motion to Dismiss the Debtors’ Chapter 11 Cases Pursuant to

§ 1112(b) and/or Abstain for Hearing Debtors’ Chapter 11 Cases Pursuant to § 305(a) of the

Bankruptcy Code [D.I. 4] (the “Motion to Dismiss”).

             2.         At the conclusion of the hearing, counsel for GWH provided the Court with a

proposed form of order granting the Motion to Dismiss (the “Proposed Order”). The Court

directed the parties to confer regarding the Proposed Order.

             3.         The parties have conferred, and the Debtors object to the waiver of the stay,

contained in the penultimate paragraph of the Proposed Order, which provides, “notwithstanding

any possible application of Federal Rules of Bankruptcy Procedure 6006(d), 7062, 9014 or

otherwise, the terms and conditions of this Order shall be effective immediately and enforceable

upon its entry.” For the reasons stated in GWH’s pleadings and stated on the record at the hearing




24843726.1 01/10/2019
                        Case 18-12773-BLS       Doc 54       Filed 01/10/19   Page 2 of 2



today, GWH believes that this provision in the Proposed Order is appropriate and justified in

these cases.

             4.         Accordingly, GWH respectfully requests that the Court enter the Proposed Order,

attached hereto as Exhibit “1.” The Proposed Order is identical to the proposed order attached

to GWH’s Motion, and is identical to the proposed order handed to the Court at the hearing

today.

             5.         GWH is available for a telephonic conference with the Court, but does not believe

that such a conference is necessary.

Dated: January 10, 2019                              SAUL EWING ARNSTEIN & LEHR LLP


                                                     /s/ Lucian B. Murley
                                                     Lucian B. Murley (DE Bar No. 4892)
                                                     1201 North Market Street, Suite 2300
                                                     P.O. Box 1266
                                                     Wilmington, DE 19899
                                                     Telephone: (302) 421-6898
                                                     Facsimile: (302) 421-5864
                                                     luke.murley@saul.com

                                                     -and

                                                     Joseph L. Clasen
                                                     Patrick M. Birney
                                                     Ian T. Clarke-Fisher
                                                     Andrew A. DePeau
                                                     ROBINSON & COLE LLP
                                                     666 Third Avenue
                                                     New York, New York 10017
                                                     Telephone: (212) 451-2900
                                                     jclasen@rc.com
                                                     iclarke-fisher@rc.com

                                                     Counsel for Gate Worldwide Holdings LLC




                                                       -2-
24843726.1 01/10/2019
